DETAILED ACTION
This action is responsive to communications filed 30 June 2022.
Claims 3-5 have been canceled.
Claims 21-23 have been added.
Claims 1-2, 6-23 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
See claim 20, wherein “means for identifying a plurality of network assets of a data network”, “means for determining dependencies between the plurality of network assets” and “means for generating a snapshot of the plurality of network assets”. Upon examination of the specification, it seems to denote that modules can be any implementation of hardware, software, or a combination, see [0016].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-9, 11-15 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US-20210352099-A1) in view of Khurshid et al. (US-20220094614-A1) hereinafter Khurshid.
Regarding claim 1, Rogers discloses:
An apparatus ([0085] [FIG. 1A] server system), comprising: 
an asset module that identifies a plurality of network assets of a data network ([0092] [FIG. 1A] entity event collectors (i.e. asset module) detect changes and/or look for presence in the computer environment of new entities (i.e. identifies network assets in network) [0221-0224] business application/other entity, e.g. application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances where each of the software instances and hardware components have dependencies on many other logical components, whose software instances and underlying hardware have further dependencies, and so on), the plurality of network assets comprising a plurality of interconnected physical and virtual computing components ([0221-0224] business application/other entity, e.g. application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances where each of the software instances and hardware components have dependencies on many other logical components, whose software instances and underlying hardware have further dependencies, and so on); 
a dependency module that determines dependencies between the plurality of network assets across different physical and virtual layers within the data network ([0221-0226] business application/other entity, wherein automatically determine and monitor the dependencies between the various components entities which constitute, or support, a given computer environment such as a business application, e.g. application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances where each of the software instances and hardware components have dependencies on many other logical components, whose software instances and underlying hardware have further dependencies, and so on, wherein many of these relationships (i.e. dependencies) will be naturally discovered and modeled through the mechanisms already discussed, e.g. see [0097] [FIG. 1A] ingestion engine (i.e. dependency module) receives collected event data from entity event collectors and generates confirmed entity relationship information (i.e. determines dependencies between assets across layers, e.g. business application above)); 
a baseline module that generates a snapshot of the plurality of network assets and the dependencies between the plurality of network assets across the different physical and virtual layers within the data network at a point in time ([0216-0218] taking periodic snapshots of the graph, e.g. entity relationship graph [0221-0228] [FIG. 1A] mapping dependencies of a business application/other entity, wherein automatically determine and monitor the dependencies between the various components entities which constitute, or support, a given computer environment such as a business application, e.g. application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances where each of the software instances and hardware components have dependencies on many other logical components, whose software instances and underlying hardware have further dependencies, and so on, wherein many of these relationships (i.e. dependencies) will be naturally discovered and modeled through the mechanisms already discussed, in the entity relationship graph by the graph server (i.e. baseline module), such as over time), used to detect changes within the data network ([0229] creation of accurate dependency graphs, e.g. as events are detected, update the graph by adding an event-based edge to reflect the dependency implied by the event (i.e. changes detected)), 
wherein at least a portion of said modules comprise one or more of hardware circuits ([0094] server system executes various modules, e.g. via processors), programmable hardware circuits and executable code, the executable code stored on one or more computer readable storage media ([0094] executing modules via processors on a server requires instructions to be executed by the processors stored in some form of storage [0104-0107] [FIG. 1B] exemplary computer system 50 for implementing any of the workstation/server system/user device, e.g. comprising a processing device, memory, connected where data storage device includes instructions and processor implements instruction sets).
	Rogers does not explicitly disclose:
a change module that detects a change in the data network based on a comparison with the generated snapshot of the data network; and 
a notification module that sends a notification in response to the detected change within the data network, the notification comprising a prompt for confirmation that the detected change within the data network is authorized, 
wherein, in response to receiving confirmation that the detected change within the data network is authorized, the baseline module generates a new snapshot of the plurality of network assets and the dependencies between the plurality of network assets to reflect the detected change, and
	However, Khurshid discloses:
	a change module that detects a change in the data network based on a comparison with the generated snapshot of the data network ([0093] examine which aspects of the data plane state are missing in the draft pre-deployment snapshot compared with an existing snapshot of the live network (i.e. changes)); and 
a notification module that sends a notification in response to the detected change within the data network ([0149] system can also notify a user of the proposed changes and results of the pre-deployment verification), the notification comprising a prompt for confirmation that the detected change within the data network is authorized ([0081] if the pre-deployment model passes manual inspection, the updated configurations can be manually passed to network devices (i.e. to be manually inspected for passing must accept the model as passing, e.g. such as of proposed changes)), 
wherein, in response to receiving confirmation that the detected change within the data network is authorized ([0081] passes manual inspection), the baseline module generates a new snapshot of the plurality of network assets and the dependencies between the plurality of network assets to reflect the detected change ([0094] copy those elements of the live snapshot into the draft pre-deployment snapshot to create a final pre-deployment snapshot), 
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Rogers in view of Khurshid to have detected a change in the data network based on a comparison with the generated snapshot of the data network such as to notify for a confirmation in changes to generate a new snapshot. One of ordinary skill in the art would have been motivated to do so to manually inspect the pre-deployment model to pass such that the updated configurations are passed to the network devices (Khurshid, [0081]).
Regarding claim 2, Rogers-Khurshid disclose: 
The apparatus of claim 1, set forth above, 
Rogers discloses:
wherein the change module detects ([0229] creation of accurate dependency graphs, e.g. as events are detected, update the graph by adding an event-based edge to reflect the dependency implied by the event (i.e. changes detected)) the change in the data network in real-time ([0014] e.g. via data collected passively by listening on event queues for events generated by various technologies is equated to real-time system monitoring for changes, e.g. listening for events occurring as they occur).
Regarding claim 7, Rogers-Khurshid disclose: 
The apparatus of claim 1, set forth above, 
Rogers discloses:
wherein the snapshot is for at least a subset of the plurality of network assets and the dependencies between the plurality of network assets across the different physical and virtual layers within the data network that are involved in providing a service ([0232] using identity and state nodes for tracking entity changes over time, wherein after each snapshots all event-based edges which have an end time which is before the current time minus the edge retention period are deleted from the graph [0208] records the state of the entity relationship graph as it changes over time [0216-0218] via taking periodic snapshots of the graph [0221-0228] [FIG. 1A] mapping dependencies of a business application/other entity, wherein automatically determine and monitor the dependencies between the various components entities which constitute, or support, a given computer environment such as a business application, e.g. application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances where each of the software instances and hardware components have dependencies on many other logical components, whose software instances and underlying hardware have further dependencies, and so on, wherein many of these relationships (i.e. dependencies) will be naturally discovered and modeled through the mechanisms already discussed, in the entity relationship graph by the graph server, such as over time).
Regarding claim 8, Rogers-Khurshid disclose: 
The apparatus of claim 1, set forth above, 
Rogers discloses:
further comprising an interface module that provides an interactive interface that graphically presents the plurality of network assets ([0102] temporal entity relationship graph displayed via browser where user interface displays a GUI that presents graphs generated by the graph subsystem), the dependencies between the plurality of network assets ([FIG. 2] e.g. dependencies between assets in graph), and the different physical and virtual layers for the snapshot of the data network in a topological network map ([0232] using identity and state nodes for tracking entity changes over time, wherein after each snapshots all event-based edges which have an end time which is before the current time minus the edge retention period are deleted from the graph [0208] records the state of the entity relationship graph as it changes over time [0216-0218] via taking periodic snapshots of the graph [0221-0228] [FIG. 1A] mapping dependencies of a business application/other entity, wherein automatically determine and monitor the dependencies between the various components entities which constitute, or support, a given computer environment such as a business application, e.g. application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances where each of the software instances and hardware components have dependencies on many other logical components, whose software instances and underlying hardware have further dependencies, and so on, wherein many of these relationships (i.e. dependencies) will be naturally discovered and modeled through the mechanisms already discussed, in the entity relationship graph by the graph server, such as over time).
Regarding claim 9, Rogers-Khurshid disclose: 
The apparatus of claim 8, set forth above, 
Rogers discloses:
wherein the different virtual layers ([FIG. 2] e.g. software, AWS EC2 Instance, etc.), and the dependencies between the plurality of network assets between the different virtual layers ([FIG. 2] e.g. dependencies between assets in graph), are selectively shown and hidden on the topological network map ([0252] filtering of the results by the user including collapsing or hiding node types that are not of interest [0221-0228] [FIG. 1A] mapping dependencies of a business application/other entity, wherein automatically determine and monitor the dependencies between the various components entities which constitute, or support, a given computer environment such as a business application, e.g. application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances where each of the software instances and hardware components have dependencies on many other logical components, whose software instances and underlying hardware have further dependencies, and so on, wherein many of these relationships (i.e. dependencies) will be naturally discovered and modeled through the mechanisms already discussed, in the entity relationship graph by the graph server, such as over time).  
Regarding claim 11, Rogers-Khurshid disclose: 
The apparatus of claim 8, set forth above, 
Rogers discloses:
wherein different types of dependencies are selectively shown and hidden on the topological network map ([0252] filtering of the results by the user including collapsing or hiding node types that are not of interest [0221-0228] [FIG. 1A] mapping dependencies of a business application/other entity, wherein automatically determine and monitor the dependencies between the various components entities which constitute, or support, a given computer environment such as a business application, e.g. application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances where each of the software instances and hardware components have dependencies on many other logical components, whose software instances and underlying hardware have further dependencies, and so on, wherein many of these relationships (i.e. dependencies) will be naturally discovered and modeled through the mechanisms already discussed, in the entity relationship graph by the graph server, such as over time).  
Regarding claim 12, Rogers-Khurshid disclose, 
The apparatus of claim 8, set forth above, 
Rogers discloses:
wherein the interactive interface graphically depicts at least a subset of the plurality of network assets, the dependencies between the plurality of network assets, and the different physical and virtual layers that are involved in providing a service ([0100] generates entity relationship information by generating a temporal entity relationship graph [0216] taking periodic snapshots of the graph [0087] e.g. of data sources, e.g. existing devices, components, systems, datasets, or applications (i.e. service) [0221-0228] [FIG. 1A] mapping dependencies of a business application/other entity, wherein automatically determine and monitor the dependencies between the various components entities which constitute, or support, a given computer environment such as a business application, e.g. application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances where each of the software instances and hardware components have dependencies on many other logical components, whose software instances and underlying hardware have further dependencies, and so on, wherein many of these relationships (i.e. dependencies) will be naturally discovered and modeled through the mechanisms already discussed, in the entity relationship graph by the graph server, such as over time).
Regarding claim 13, Rogers-Khurshid disclose: 
The apparatus of claim 1, set forth above, 
Rogers discloses:
wherein the different physical and virtual layers ([0221-0228] [FIG. 1A] mapping dependencies of a business application/other entity, wherein automatically determine and monitor the dependencies between the various components entities which constitute, or support, a given computer environment such as a business application, e.g. application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances where each of the software instances and hardware components have dependencies on many other logical components, whose software instances and underlying hardware have further dependencies, and so on, wherein many of these relationships (i.e. dependencies) will be naturally discovered and modeled through the mechanisms already discussed, in the entity relationship graph by the graph server, such as over time) comprise a user layer ([FIG. 2] e.g. person), a device layer ([0082] e.g. computer), an application layer ([FIG. 2] e.g. software), a virtualization layer ([FIG. 32] e.g. VirtMachine), a cloud layer ([FIG. 2] e.g. AWS EC2 Instance), a network layer ([0082] e.g. network infrastructure components), a storage layer ([FIG. 32] e.g. storage).
Regarding claim 21, Rogers-Khurshid disclose: 
The apparatus of claim 1, set forth above, wherein 
Rogers does not explicitly disclose:
the change module scans a preconfigured subnet range of the data network for changes in the data network.
However, Khurshid discloses:
the change module scans a preconfigured subnet range of the data network for changes in the data network ([0043-0045] network verification system may also construct and maintain one or more indexes to enable efficient lookup of objects, search may scan all objects or a subset of objects, and such information may be stored for a single snapshot or multiple snapshots).
Regarding claim 22, Rogers-Khurshid disclose: 
The apparatus of claim 1, set forth above, 
Rogers does not explicitly disclose:
wherein the notification comprises information describing the detected change in the data network.
However, Khurshid discloses:
wherein the notification comprises information describing the detected change in the data network ([0149] system can also notify a user of the proposed changes and results of the pre-deployment verification).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Rogers in view of Khurshid to have notified a detected change in the data network. One of ordinary skill in the art would have been motivated to do so to notify a user of the proposed changes (Khurshid, [0149]).
Regarding claims 14-15, 17-18 and 19 they do not further define nor teach over the limitations of claims 1-2, 7-8 and 12 therefore, claims 14-15, 17-18 and 19 are rejected for at least the same reasons set forth above as in claims 1-2, 7-8 and 12. Claim 20 also does not further define nor teach over the limitations of claims 1 and 14, therefore, claim 20 is rejected for at least the same reasons set forth above as in claims 1 and 14.
Claim 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers-Khurshid in view of Westerfeld (US-20110302652-A1).
Regarding claim 6, Rogers-Khurshid disclose: 
The apparatus of claim 1, set forth above, 
Rogers-Khurshid do not explicitly disclose:
wherein the notification comprises an alert to indicate a potential security risk in response to the detected change not being an authorized change in the data network.  
However, Westerfeld discloses:
wherein the notification comprises an alert to indicate a potential security risk in response to the detected change not being an authorized change in the data network ([0041] generate real-time alerts, e.g. in response to discovering unauthorized activity in the datacenter).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Rogers-Khurshid in view of Westerfeld to have generated an alert responsive to unauthorized changes. One of ordinary skill in the art would have been motivated to do so to generate real-time alerts when discovering unauthorized activity (Westerfeld, [0041]).
Regarding claim 16, Rogers-Khurshid disclose: 
The method of claim 14, set forth above, wherein, 
Rogers-Khurshid do not explicitly disclose:
in response to the detected change not being an authorized change in the data network, the notification comprises an alert to indicate a potential security risk.
	However, Westerfeld discloses:
in response to the detected change not being an authorized change in the data network ([0041] discovering unauthorized activity), the notification comprises an alert to indicate a potential security risk ([0041] generate real-time alerts, e.g. in response to discovering unauthorized activity in the datacenter).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Rogers-Khurshid in view of Westerfeld to have allowed a user to authorize a change and generate a new snapshot recording the change as well as generating an alert responsive to unauthorized changes. One of ordinary skill in the art would have been motivated to do so to allow human participants to authorize proposed changes, dynamically update the dependencies modeled, and generate real-time alerts when discovering unauthorized activity (Westerfeld, [0051] [0034] [0041]).
Claim 10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers-Khurshid in view of Cohen et al. (US-20160378615-A1) hereinafter Cohen.
Regarding claim 10, Rogers-Khurshid disclose: 
The apparatus of claim 8, set forth above, 
Rogers-Khurshid do not explicitly disclose:
wherein changes that are detected within the data network as compared to the generated snapshot are visually highlighted on the topological network map.  
However, Cohen discloses:
wherein changes that are detected within the data network as compared to the generated snapshot are visually highlighted on the topological network map ([0099] [FIG. 7B] rolling back to previous health change event, e.g. to highlight login component went from healthy to unhealthy at event e6, see also [FIG. 7A] wherein balances component highlighted at e7 to identify a change event).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Rogers-Khurshid in view of Cohen to have highlighted changes detected. One of ordinary skill in the art would have been motivated to do so to highlight that a component has went from healthy to unhealthy regarding a health change event (Cohen, [0099]).
Regarding claim 23, Rogers-Khurshid-Cohen disclose: 
The apparatus of claim 10, set forth above, 
Rogers discloses:
wherein the baseline module adds changes to the baseline snapshot in response to user input ([0216] taking periodic snapshots of the graph [0205] user indication selection of which of the displayed valid relationship paths to be referenced in the graph-based query (i.e. user selects graph, then system snapshots the graph as selected by the user)).
Rogers does not explicitly disclose:
wherein the baseline module adds changes that are visually highlighted on the topological network map to the baseline snapshot in response to user input.
However, Cohen discloses:
changes that are detected within the data network are visually highlighted on the topological network map ([0099] [FIG. 7B] rolling back to previous health change event, e.g. to highlight login component went from healthy to unhealthy at event e6, see also [FIG. 7A] wherein balances component highlighted at e7 to identify a change event).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Rogers-Khurshid in view of Cohen to have highlighted changes detected wherein changes to a graph are added to a snapshot in response to user input, e.g. selecting what elements to be displayed, and taking a snapshot of said selected elements. Although Rogers does not discuss highlighted elements, Cohen’s disclosure of highlighted changes would have been obvious to substitute in Roger’s disclosure such as to select the highlight as to build a graph-based query such as for snapshotting. One of ordinary skill in the art would have been motivated to do so to highlight that a component has went from healthy to unhealthy regarding a health change event (Cohen, [0099]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JACOB DA SILVA et al. (US-20210409271-A1) TELEMETRY-BASED NETWORK SWITCH CONFIGURATION VALIDATION;
Mallya et al. (US-9059898-B2) SYSTEM AND METHOD FOR TRACKING CONFIGURATION CHANGES IN ENTERPRISE PRODUCT;
Anuszczyk et al. (US-20030110253-A1) METHOD AND APPARATUS FOR MANAGING COMPONENTS IN AN IT SYSTEM;
Duvall et al. (US-7664712-B1) METHOD AND SYSTEM FOR IMPACT ANALYSIS USING A DATA MODEL;
Moon et al. (US-20150358391-A1) APPLICATION MONITORING FOR CLOUD-BASED ARCHITECTURES;
Bai et al. (US-20140164607-A1) DEPENDENCY MAPPING AMONG A SYSTEM OF SERVERS, ANALYTICS AND VISUALIZATION THEREOF;
SASTURKAR et al. (US-20150033086-A1) ORGANIZING NETWORK PERFORMANCE METRICS INTO HISTORICAL ANOMALY DEPENDENCY DATA;
Degioanni (US-20150052441-A1) SYSTEM, METHOD AND GRAPHICAL USER INTERFACE FOR APPLICATION TOPOLOGY MAPPING IN HOSTED COMPUTING ENVIRONMENTS;
Satish et al. (US-20160164908-A1) CONTAINMENT OF SECURITY THREATS WITHHIN A COMPUTING ENVIRONMENT;
Jewell et al. (US-20150358208-A1) COMPONENT DEPENDENCY MAPPING SERVICE;
SYKES (US-20170104658-A1) LARGE-SCALE DISTRIBUTED CORRELATION;
Peterson (US-20160321574-A1) HUMAN-MACHINE VISUALIZATION INTERFACES AND PROCESSES FOR PROVIDING REAL TIME OR NEAR REAL TIME ACTIONABLE INFORMATION RELATIVE TO ONE OR MORE ELEMENTS OF ONE OR MORE NETWORKS, NETWORKS, AND SYSTEMS OF NETWORKS;
SHARMA (US-20180131558-A1) METHOD AND SYSTEM FOR ARCHITECTURE ANALYSIS OF AN ENTERPRISE;
Woolward et al. (US-20200382560-A1) VALIDATION OF CLOUD SECURITY POLICIES;
Graklanoff et al (US-11126492-B1) SYSTEMS AND METHODS FOR ANOMALY ANALYSIS AND OUTAGE AVOIDANCE IN ENTERPRISE COMPUTING SYSTEMS.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        

/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
10/18/22